         Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 1 of 23




Joshua Prince, Esq.
Attorney Id No. 306521

Adam Kraut, Esq.
Attorney Id. No. 318482

Prince Law Offices, P.C.
646 Lenape Road
Bechtelsville, PA 19505
(888) 313-0416, ext 81114 (t)
(610) 845-3903 (f)
Joshua@PrinceLaw.com

               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD A. WILLIAMS                        :
            Plaintiff                     :     Civil Action No. 17-CV-2641
                                          :
              v.                          :     Honorable Robert F. Kelly
                                          :
JEFFERSON B. SESSIONS III, et al.         :
                                          :
                     Defendants           :


PLAINTIFF’S BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION FOR
                    SUMMARY JUDGMENT
           Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 2 of 23




                                         TABLE OF CONTENTS


I.     INTRODUCTION ......................................................................................... 1

II.    PROCEDURAL HISTORY .......................................................................... 2

III. FACTUAL BACKGROUND ........................................................................ 2

IV. ARGUMENT.................................................................................................. 5

       a. Incorporation ............................................................................................ 5

       b. Mr. Williams conviction is not a serious crime ......................................... 6

       c. The Defendants can neither show a compelling nor important
          Government interest in stripping Mr. Williams of a constitutional
          right ......................................................................................................... 14

V.     CONCLUSION ............................................................................................ 19




                                                            ii
            Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 3 of 23




                                      TABLE OF AUTHORITIES

Cases

Binderup v. AG of United States, 836 F.3d 336 (3d Cir. 2016) (en banc)....... passim

Holloway v. Sessions, No. 1:17-CV-81, 2018 WL 4699974, (M.D. Pa. Sept.
 28, 2018) ....................................................................................................... passim

Jacobson v. United States, 503 U.S. 540 (1992) .................................................... 15

Raley v. State of Ohio, 360 U.S. 423 (1959)........................................................... 15

United States v. Skoien, 614 F.3d 638 (7th Cir. 2010) ............................................ 18



Statutes

18 Pa.C.S. § 6105 ............................................................................................... 3, 11

18 Pa.C.S. § 6109 ............................................................................................... 3, 11

18 U.S.C. § 921(a)(20) ........................................................................................... 10

18 U.S.C. § 922(g)(1) ...................................................................................... passim

42 Pa.C.S. § 9763 ............................................................................................... 2, 11

42 Pa.C.S. § 9804 ............................................................................................... 2, 11

75 Pa.C.S. § 3804(c)(2)(i)................................................................................... 3, 11

75 Pa.C.S. § 3813 ............................................................................................... 3, 11



Regulations

37 Pa. Code § 451.52 .......................................................................................... 2, 11




                                                           iii
        Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 4 of 23




      Plaintiff Edward A. Williams, by and through his counsel, hereby submits

this Brief in Opposition to Defendants’ Motion for Summary Judgment.



I.        INTRODUCTION

      Plaintiff Edward A. Williams (hereinafter “Mr. Williams” or “Plaintiff”) has

filed suit, complaining that the Defendants have collectively and individually

prohibited a particular class of persons, including the Plaintiff, from obtaining,

possessing, keeping, bearing, or otherwise utilizing firearms and ammunition as a

result of a misdemeanor driving under the influence (hereinafter “DUI”)

conviction, where no one was injured by the conduct and where no property

damage resulted, in violation of his Second Amendment Rights.

      Pursuant to the elements set-forth by the Third Circuit in Binderup v. AG of

United States, 836 F.3d 336 (3d Cir. 2016) (en banc), it is clear that the

Defendants’ enforcement of such a prohibition violates Mr. Williams’s

fundamental constitutional right to keep and bear arms as provided for in the

Second Amendment.




                                          1
         Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 5 of 23




II.        PROCEDURAL HISTORY

       For brevity, Plaintiff respectfully incorporates the procedural history that he

provided in his Brief in Support of his Second Motion for Summary Judgment. 1



III.       FACTUAL BACKGROUND


       For brevity, Plaintiff respectfully incorporates the factual background that he

provided in his Brief in Support of his Second Motion for Summary Judgment. 2

       Furthermore, as set-forth in Plaintiff’s Response to Defendants’ Statement of

Undisputed Material Facts, Defendants attempt to rely on hearsay 3 in their Brief

(Def. Brief at 1-2 4) and contrary to Defendants’ assertion that Mr. Williams would

have had to serve time in jail if it had not been for his medical condition (Def.

Brief at 2), a sentencing judge retains authority to grant house arrest absent a

medical condition 5 and to also grant work release, 6 as was done in relation to Mr.




1
  See Docs. 29-4 (redacted), 31 (unredacted).
2
  Id.
3
  See, Plaintiff’s Response to Defendants’ Statement of Material Facts, ¶¶ 7, 12, 13.
4
  Plaintiff notes that it appears that the numbering of Defendants’ Brief is misnumbered in that
the Table of Contents is on pages 1 and 2, and then, the Factual Background starts on the
following page, but without a number, with the following page being listed as page 2, resulting
in there being two pages labeled “2”. Thus, Plaintiff believes that Defendants intended the Table
of Contents to be numbered with roman numerals (i.e. i., ii.) and the remainder of the Brief was
to be numbered with Arabic numerals (i.e. 1, 2, …etc). Accordingly, any cites to the Defendants’
Brief using Arabic numerals will be to the substantive portion of Defendants’ Brief – as
numbered – and not to the Table of Contents.
5
  See, 42 Pa.C.S. §§ 9763, 9804; 37 Pa. Code § 451.52.

                                               2
          Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 6 of 23




Holloway, in Holloway v. Sessions, No. 1:17-CV-81, 2018 WL 4699974, at *4,

(M.D. Pa. Sept. 28, 2018). 7 Moreover, Mr. Williams no longer consumes alcohol,

save for the occasional glass of wine with dinner or champagne at home on New

Year’s Eve with his family. (Plaintiff’s Response to Defendants’ Statement of

Undisputed Material Facts, ¶ 18).

       In turning to the Defendants’ disingenuous allegations that Mr. Williams

knowingly possessed firearms and ammunition after his 2004 conviction (Def.

Brief at 2-4), 8 9 the record in this matter is explicitly clear 10 that: (1) Mr. Williams

believed that he had been convicted of a misdemeanor of the second degree, as
6
  See, 75 Pa.C.S. § 3813. See also, Holloway, 2018 WL 4699974, at *4 (declaring that a
“sentencing judge has discretion to assign an individual convicted of a DUI offense to a daytime
work release program”)
7
  Plaintiff also notes, as was declared by Chief Judge Conner in Holloway, that pursuant to 75
Pa.C.S. § 3804(c)(2)(i), a sentencing judge lacks any discretion in imposing a sentence of less
than 90 days but “[w]ithout discounting the significance of 90 days’ imprisonment, Holloway’s
sentence was relatively minor as compared to both the threshold term of imprisonment of more
than one year defined in 18 U.S.C. § 922(g), and the maximum possible punishment of five
years’ imprisonment he faced under Pennsylvania law.” 2018 WL 4699974, at *4
8




  The Defendants also disingenuously attempt to have this Court believe that Mr. Williams
knowingly made a false statement during his purchase of a firearm in 2007 (Def. Brief at 3-4) by
playing fast and loose with his testimony on May 8, 2018. Specifically, Mr. Williams was asked
by Defense Counsel “Sitting here today, it's a false statement; right?” to which Mr. Williams
responded “Yes” (Def. Exhibit A, Williams Dep. 82-83) as his deposition occurred almost three
year after his discussion with the undersigned, where he learned – for the first time – that he was
prohibited from purchasing, possessing and utilizing firearms and ammunition, pursuant to
Defendants’ interpretation of 18 U.S.C. § 921(g)(1). See, Plaintiff’s Statement of Material Facts,
¶¶ 10, 17.
10
   See, Plaintiff’s Response to Defendants’ Statement of Material Facts, ¶¶ 19-41.

                                                 3
         Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 7 of 23




reflected on his court docket sheet (see, Def. Exhibit A, Williams Dep., Exhibit 5

(marked MCP-000006) reflecting under Final Disposition “M2” 11), which would

not have triggered a prohibition under 18 U.S.C. § 922(g)(1), as it was a state law

misdemeanor crime that could not have been punished by more than two years in

jail; 12 (2) Mr. Williams was never informed that he was prohibited from

purchasing, possessing and utilizing firearms and ammunition as a result of his

2004 DUI conviction until November 5, 2015, when he was informed of such by

the undersigned; 13 (3)




             14
                  (4) while Mr. Williams was on probation, the Pennsylvania State

Police and Bureau of Alcohol, Tobacco, Firearms and Explosives told him that he

could continue to work for a federal firearms licensee, where he sold firearms (Def.

Exhibit A, Williams Dep. 19) and approved him for purchases of firearms (Def.
11
   See also, the print date of “1/16/2018” reflecting that the Court still had Mr. Williams’
conviction listed as an misdemeanor of the second degree on January 16, 2018, when the docket
was printed. In fact, the undersigned on November 7, 2018 printed a new copy of the docket,
which still reflects the Final Disposition as an “M2”. See, Exhibit M to Plaintiff’s Motion for
Summary Judgment.
12
   See, 18 U.S.C. § 921(a)(20) declaring that the “term ‘crime punishable by imprisonment for a
term exceeding one year’ does not include-- … (B) any State offense classified by the laws of the
State as a misdemeanor and punishable by a term of imprisonment of two years or less.”
Pursuant to 18 Pa.C.S. § 106(b)(7), a misdemeanor of the second degree cannot be punished by
more than two years in jail.
13
   See, Plaintiff’s Statement of Material Facts, ¶¶ 10, 17.
14
   See,                                                          .

                                               4
            Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 8 of 23




Exhibit A, Williams Dep. 77; Exhibit L to Plaintiff’s Motion for Summary

Judgment, Williams Dep. 79); and, (5) Mr. Colosimo testified that he inquired of

ATF and the City, as to whether Mr. Williams was prohibited and ATF and the

City told him that Mr. Williams was fine in continuing in his job duties, including

possessing firearms and ammunition, after performing a background check on Mr.

Williams. (Exhibit N to Plaintiff’s Motion for Summary Judgment, Colosimo Dep.

30 – 32). Of importance, after becoming aware that he was prohibited after the

undersigned’s discussion with him on November 5, 2015, Mr. Williams

immediately divested himself of all firearms and ammunition and refrained from

acquiring any firearms or ammunition. (Plaintiff’s Statement of Material Facts, ¶¶

20 – 22; Def. Exhibit A, Williams Dep. 16 – 17, 19).



IV.          ARGUMENT


             a. Incorporation

          For brevity, Plaintiff respectfully incorporates the argument that he provided

in his Brief in Support of his Second Motion for Summary Judgment. 15 Plaintiff

will merely respond to any new issues raised by Defendants that have not been

previously addressed by Plaintiff in his Brief in Support of his Second Motion for

Summary Judgment.

15
     See Docs. 29-4 (redacted), 31 (unredacted).

                                                   5
        Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 9 of 23




         b. Mr. Williams conviction is not a serious crime

      First and foremost, Plaintiff respectfully contends that Defendants’ citation

to a number of reports and statements for support of their proposition that DUI is a

serious offense (Def. Brief at 10-13 and Defendants’ Statement of Undisputed

Material Facts, ¶¶ 42-58) is misplaced under the first prong of Binderup, where the

Court is to determine the seriousness – or lack thereof – based off: (1) whether the

offense is a misdemeanor or felony; (2) whether there was an element of violence;

(3) the punishment imposed; and (4) whether there exists a cross-jurisdictional

consensus as to the seriousness of the offense. Binderup, 836 F.3d at 351-53.

      Nevertheless, arguendo, if this Court deems it appropriate to consider

Defendants’ arguments under the first prong, it is extremely telling that while the

Defendants cite to those reports and statements for support of their proposition that

DUI is a serious offense (Def. Brief at 10-13 and Defendants’ Statement of

Undisputed Material Facts, ¶¶ 42-58), they fail to advise this Court that they made

the same argument and submitted the same reports and statements in Holloway,

where Chief Judge Conner found them unpersuasive. See, Holloway, 1:17-CV-81,

2018 WL 4699974 *6-8 (M.D. Pa. Sept. 28, 2018) (Docs. 61-1, 61-2, 61-3).

Furthermore, as was raised in Holloway – which Plaintiff has raised in Plaintiffs’

Response to Defendants’ Statement of Material Facts, ¶¶ 42-58, and Plaintiff’s

Objections to Defendants’ Expert Report of Denial Webster, ¶¶ 2-7 – the reports



                                          6
         Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 10 of 23




and statements have no bearing in relation to Mr. Williams, as, inter alia, (1) none

suggest or imply that constitutional rights should be infringed in relation to DUIs;

(2) Mr. Williams was never involved in an “alcohol impaired-driving fatality,”

“fatal motor vehicle crash,” “fatal crash,” or “fatal single-vehicle motor vehicle

crash”; (3) Mr. Williams does not have a criminal record of “serious crimes against

persons as well as against property”; (4) Mr. Williams is not alcohol dependent;

and, (5) Mr. Williams does not have “personality and psychosocial problems.” 16 17

       In turning to Chief Judge Conner’s decision in Holloway, after consideration

of Defendants’ identical documentation and arguments, he declared

       After a careful weighing of the Binderup factors, the court concludes that
       Holloway’s crime was not a “serious offense” within the ambit of Section
       922(g)(1). A second DUI offense at the highest rate of alcohol, is a
       misdemeanor under Pennsylvania law and no showing of violence or
       attempted violence is required for conviction. All states take DUI offenses
       “seriously” by criminalizing such conduct, but there is no cross-
       jurisdictional consensus on the seriousness of such an offense. Only a

16
   See, in Plaintiffs’ Response to Defendants’ Statement of Material Facts, ¶¶ 42-58, and
Plaintiff’s Objections to Defendants’ Expert Report of Denial Webster, ¶¶ 2-7.
17
   See also, Plaintiff’s Expert Report by Psychologist Gordon declaring – after personally
examining Mr. Williams and performing a battery of test on him – that (1) Mr. Williams’
“MMPI-2 indicates no problems with aggression, good judgment, good impulse control, good
reality testing and no addiction problems;” (2) Mr. Williams has “no current psychiatric
symptoms. He is functioning at the healthy level;” (3) Mr. Williams has “no psychoneurological
impairment;” (4) Mr. Williams has “a very low risk of violently acting out;” (5) Mr. Williams
has “no psychopathic indication;” and (6) specifies an overall diagnosis of “Normal Personality”.
Exhibit J to Plaintiff’s Motion for Summary Judgment, pgs. 7, 10-11.
         Psychologist Gordon also declares that “[a]s Dr. Webster did not assess Mr. Williams,
[his] generalizations are not relevant to this particular case, as any applicability would require
independent evaluation of the particular person” and that “after reviewing all of the documents,
performing a battery of tests and reviewing the results of the tests and conclude, to a reasonable
degree of psychological certainty, that the research relied upon by Dr. Webster is not applicable
to Mr. Williams.” Id. at 7.

                                                7
         Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 11 of 23




       handful of states classify a second DUI offense as a felony or impose a
       maximum penalty of more than one year imprisonment. Fewer still increase
       the maximum possible term of imprisonment above one year when the
       offender drives at a high rate of alcohol (BAC greater than .15 percent).
       Despite the panoply of penalties available, the sentencing judge chose not to
       impose a sentence above the mandatory minimum term of 90 days’
       imprisonment and permitted Holloway to participate in a work release
       program.

       Defendants’ proffered factors do not tip the scales against Holloway. That
       driving under the influence is risky behavior is undisputed. It places others
       in danger of bodily harm. Yet only seven states permanently suspend a
       repeat DUI offender’s driving privileges, and only after a third DUI
       conviction. (See Doc. 58-4 at 7, 10, 19, 22, 24, 28-29). The Commonwealth
       of Pennsylvania has clearly indicated that a repeat DUI offender is not so
       unvirtuous that he or she must be disarmed until a third DUI conviction in
       five years and, even then, the disability has an automatic ten-year expiration
       date. Holloway has distinguished himself from the class of persons
       historically barred from possessing a firearm by establishing that his crime
       of conviction was not sufficiently serious.

2018 WL 4699974 *6.

       And this matter is no different than Holloway. Just like in Holloway, Mr.

Williams was convicted of a DUI offense that Defendants contend prohibits him

because it was graded as a misdemeanor of the first degree. 18 The offense lacks

any element of violence. Mr. Williams, like Mr. Holloway, was only sentenced to

the mandatory minimum of 90 days in jail. Similar to Mr. Holloway who was

given work release while serving his 90-day sentence, Mr. Williams was given

house arrest while serving his 90-day sentence. Furthermore, as found by Chief


18
  As declared by the Third Circuit in Binderup, the classification of a crime as a misdemeanor
by a state legislature is “an indication of non-seriousness.” 836 F.3d at 353, Fn. 6

                                               8
        Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 12 of 23




Judge Conner, there is no cross-jurisdiction consensus as “only three states

increase the maximum possible term of imprisonment above one year for a BAC of

.16 or higher during a second offense” and “[t]he government has not shown there

is a consensus regarding the seriousness of a generic second DUI offense, let alone

a second DUI offense at a high rate of alcohol.” 2018 WL 4699974 *5.

      It is important to point out, as discussed in Fn. 12, supra, that in order for a

state law misdemeanor crime to trigger a prohibition under Section 922(g)(1), it

must be able to be punished by more than two years in jail. Stated another way, a

state law crime of a misdemeanor nature that can be punished by a maximum of

two years does not trigger the prohibition of Section 922(g)(1), as it cannot be

punished by more than two years. Thus, to truly depict a cross-jurisdictional

consensus, the Defendants would have to show that a supermajority of the states

impose a potential sentence of more than two years in relation to a first or,

arguendo, second DUI conviction. As reflected by Plaintiff’s cross-jurisdictional

survey (Exhibit C to Plaintiff’s Motion for Summary Judgment) and Judge

Conner’s 50-state survey in Holloway, it is impossible for Defendants to show a

cross-jurisdictional consensus, even if, as Defendants contend (Def. Brief at 14-

15), they only need to show “general agreement.”

      Acutely aware of such, Defendants’ statements (Brief at 14-15) addressing

state law DUI offenses that can be punished by a maximum of one year seem



                                          9
        Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 13 of 23




specifically designed to confuse the Court as to the true nature of an offense, which

triggers a prohibition under Section 922(g)(1), as defined by Section 921(a)(20).

And this is not the first time that the Defendants have been criticized for making

misleading statements in relation to the potential penalties of DUI convictions

across the U.S. In footnote 7 of Holloway, Judge Conner declared “[i]n support of

their position, defendants assert that ‘[f]orty-six states punish DUIs as felonies on a

first or subsequent conviction.’ ... This statement is rather misleading. Not a single

state punishes a first DUI offense as a felony, and only three states impose a

maximum possible sentence greater than one year’s imprisonment.” 2018 WL

4699974, at *5. Moreover, Defendants seemingly contend that Judge Conner did

not have benefit of a thorough 50-state survey (Def. Brief at 15); however,

Defendants are acutely aware that such is not true and Judge Conner even cites to

the 50-state survey numerous times throughout the Holloway decision, which was

part of the exhibit packet submitted as Doc. 58-4.

      While the Defendants also make the unsupported allegation that the

“Pennsylvania legislature undoubtedly viewed DUI at the highest rate of

intoxication with a prior offense to be a serious crime,” as Plaintiff discussed in his

Brief in Support of his Motion for Summary Judgment, pg.14 and Fn. 52, and as

acknowledged by Chief Judge Conner, “[t]he Commonwealth of Pennsylvania has

clearly indicated that a repeat DUI offender is not so unvirtuous that he or she must



                                          10
         Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 14 of 23




be disarmed until a third DUI conviction in five years and, even then, the disability

has an automatic ten-year expiration date.” 2018 WL 4699974 *6.

       Defendants also erroneously claim that Mr. Williams “would have served

[his house arrest] time in prison absent the medical condition” when, as set-forth in

Plaintiff’s Response to Defendants’ Statement of Material Facts, ¶ 16, a sentencing

judge retains authority to grant house arrest absent a medical condition 19 and to

also grant work release, 20 as was done in relation to Mr. Holloway. 2018 WL

4699974, at *4. 21

       And then, there are Defendants’ disingenuous allegations that Mr. Williams

knowingly possessed firearms and ammunition after his 2004 conviction (Def.

Brief at 2-4), 22 23 when the record in this matter is explicitly clear 24 that: (1) Mr.


19
   See, 42 Pa.C.S. §§ 9763, 9804; 37 Pa. Code § 451.52.
20
   See, 75 Pa.C.S. § 3813. See also, Holloway, 2018 WL 4699974, at *4 (declaring that a
“sentencing judge has discretion to assign an individual convicted of a DUI offense to a daytime
work release program”).
21
   Plaintiff also notes, as was declared by Chief Judge Conner in Holloway, that pursuant to 75
Pa.C.S. § 3804(c)(2)(i), a sentencing judge lacks any discretion in imposing a sentence of less
than 90 days but “[w]ithout discounting the significance of 90 days’ imprisonment, Holloway’s
sentence was relatively minor as compared to both the threshold term of imprisonment of more
than one year defined in 18 U.S.C. § 922(g), and the maximum possible punishment of five
years’ imprisonment he faced under Pennsylvania law.” 2018 WL 4699974, at *4
22




  The Defendants also disingenuously attempt to have this Court believe that Mr. Williams
knowingly made a false statement during his purchase of a firearm in 2007 (Def. Brief at 3-4) by
playing fast and loose with his testimony on May 8, 2018. Specifically, Mr. Williams was asked

                                               11
         Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 15 of 23




Williams believed that he had been convicted of a misdemeanor of the second

degree, as reflected on his court docket sheet (see, Def. Exhibit A, Williams Dep.,

Exhibit 5 (marked MCP-000006) reflecting under Final Disposition “M2” 25),

which would not have triggered a prohibition under 18 U.S.C. § 922(g)(1), as it

was a state law misdemeanor crime that could not have been punished by more

than two years in jail; 26 (2) Mr. Williams was never informed that he was

prohibited from purchasing, possessing and utilizing firearms and ammunition as a

result of his 2004 DUI conviction until November 5, 2015, when he was informed

of such by the undersigned; 27 (3)




                       28
                            (4) while Mr. Williams was on probation, the Pennsylvania


by Defense Counsel “Sitting here today, it's a false statement; right?” to which Mr. Williams
responded “Yes” (Def. Exhibit A, Williams Dep. 82-83) as his deposition occurred almost three
year after his discussion with the undersigned, where he learned – for the first time – that he was
prohibited from purchasing, possessing and utilizing firearms and ammunition, pursuant to
Defendants’ interpretation of 18 U.S.C. § 922(g)(1). See, Plaintiff’s Statement of Material Facts,
¶¶ 10, 17.
24
   See, Plaintiff’s Response to Defendants’ Statement of Material Facts, ¶¶ 19-41.
25
   See also, the print date of “1/16/2018” reflecting that the Court still had Mr. Williams’
conviction listed as an misdemeanor of the second degree on January 16, 2018, when the docket
was printed. In fact, the undersigned on November 7, 2018 printed a new copy of the docket,
which still reflects the Final Disposition as an “M2”. See, Exhibit M to Plaintiff’s Motion for
Summary Judgment.
26
   See, Fn. 12, supra.
27
   See, Plaintiff’s Statement of Material Facts, ¶¶ 10, 17.
28
   See,                                                          .

                                                12
        Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 16 of 23




State Police and Bureau of Alcohol, Tobacco, Firearms and Explosives told him

that he could continue to work for a federal firearms licensee, where he sold

firearms (Def. Exhibit A, Williams Dep. 19) and approved him for purchases of

firearms (Def. Exhibit A, Williams Dep. 77; Exhibit L to Plaintiff’s Motion for

Summary Judgment, Williams Dep. 79); and, (5) Mr. Colosimo testified that he

inquired of ATF and the City, as to whether Mr. Williams was prohibited and ATF

and the City told him that Mr. Williams was fine in continuing in his job duties,

including possessing firearms and ammunition, after performing a background

check on Mr. Williams. (Exhibit N to Plaintiff’s Motion for Summary Judgment,

Colosimo Dep. 30 – 32). Of importance, after becoming aware that he was

prohibited after the undersigned’s discussion with him on November 5, 2015, Mr.

Williams immediately divested himself of all firearms and ammunition and

refrained from acquiring any firearms or ammunition. (Plaintiff’s Statement of

Material Facts, ¶¶ 20 – 22; Def. Exhibit A, Williams Dep. 16 – 17, 19). Clearly, it

defies logic for someone, who knows that he or she is prohibited, to immediately

stop possessing firearms and ammunition upon being informed that he or she is

prohibited and thereafter to bring an action in the federal courts to vindicate his or

her rights. Someone, who knows that he or she is prohibited and does not care

about the illegality of his/her conduct, would simply continue to possess firearms

and ammunition – not divest him/herself of them – and surely not place themselves



                                          13
           Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 17 of 23




under a microscope, by instituting suit against the U.S. Government over the

deprivation of his/her rights.

       Thus, for all the reasons specified in Plaintiff’s Brief in Support of his

Motion for Summary Judgment, Plaintiffs’ Response to Defendants’ Statement of

Material Facts, Plaintiff’s Objections to Defendants’ Expert Report of Denial

Webster and the arguments made herein, Mr. Williams’ DUI conviction was not

serious.



            c. The Defendants can neither show a compelling nor important
               Government interest in stripping Mr. Williams of a constitutional
               right


       As discussed supra, the Defendants, once again, disingenuously contend that

Mr. Williams knowingly possessed firearms after his 2004 conviction and that as a

result, such “easily allows defendants to carry their burden on the second prong of

the Binderup framework”. (Def. Brief at 21). For brevity, Plaintiff will simply

incorporate his arguments, supra. Moreover, Defendants should be estopped from

even making this argument, as Defendant ATF explicitly told Mr. Williams 29

(Def. Exhibit A, Williams Dep. 19) and thereafter Mr. Colosimo, after performing

a background check on Mr. Williams, that Mr. Williams was not prohibited and


29
  Mr. Williams was also told that he was fine by the Pennsylvania State Police. See, Def. Exhibit
A, Williams Dep. 19.

                                               14
         Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 18 of 23




could continue in his job duties (Exhibit N to Plaintiff’s Motion for Summary

Judgment, Colosimo Dep. 30 – 32), as otherwise, the statements by ATF and the

Pennsylvania State Police that Mr. Williams was not prohibited constitute

entrapment. 30

       Furthermore, Defendants spend very little time addressing the second prong,

after acknowledging that Chief Judge Conner found Dr. Webster’s research and

report to be unpersuasive in Holloway. (Def. Brief at 22). In fact, in applying

intermediate scrutiny, Chief Judge Conner found that the Government had not

satisfied its burden of “proving that disarmament of Holloway, and other

individuals like him, will promote public safety.” 31 Identically to Mr. Williams,

nothing in the record suggested “that Holloway was ever diagnosed with or

suffered from alcohol dependence, alcohol abuse, or mental illness.” 32 33 After

reviewing the evidence of record, Chief Judge Conner concluded the “defendants’


30
   Raley v. State of Ohio, 360 U.S. 423, 439 (1959); Jacobson v. United States, 503 U.S. 540, 553
(1992).
31
   Holloway, 2018 WL 4699974, *7.
32
   Id.
33
   There are two distinctions that are worth noting. First, the expert report submitted by
Defendant’s in this matter is identical to the one filed in Holloway v. Sessions, No. 1:17-CV-81,
2018 WL 4699974, (M.D. Pa. Sept. 28, 2018), with the limited exceptions of the technical
deficiencies (such as the lack of a signature) being corrected and the footnote citation
numberings being modified (all of the sources are the same, one is just cited to in two separate
footnotes). Second, unlike Plaintiff Holloway, Mr. Williams underwent an exam conducted by a
licensed psychologist who concluded within a reasonable degree of psychological certainty that
Mr. Williams may possess firearms without a risk to himself or others. The report also states that
the MMPI-2 test indicated “no problems with aggression…and no addiction problems,” and the
BPRS indicated “no current psychiatric symptoms”. See Exhibit J to Plaintiff’s Motion for
Summary Judgment, pg. 10.

                                               15
          Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 19 of 23




evidence fails to account for key characteristics of Holloway and similarly situated

persons. They have presented no evidence indicating that individuals like

Holloway—after over a decade of virtuous, noncriminal behavior—‘remain [so]

potentially irresponsible’ that they should be prohibited from owning a firearm.” 34

         It also bear noting – and completely ignored by Defendants – that unlike Mr.

Holloway, Mr. Williams underwent an evaluation by Psychologist Robert Gordon,

who, thereafter, generated a report (Exhibit J to Plaintiff’s Motion for Summary

Judgment) that identified numerous deficiencies with Dr. Webster’s report.

Particularly that

                While Dr. Webster presents some valid correlation research groupings
                of individuals it has a relatively small predictive value in generalizing
                to groups and does not predict the effect of two DUI’s from 14-18
                years ago, especially when the individual has no history of aggression.
                As Dr. Webster did not assess Mr. Williams, these generalizations are
                not relevant to this particular case, as any applicability would require
                an independent evaluation of the particular person. As set forth in this
                forensic report…the research relied upon by Dr. Webster is not
                applicable to Mr. Williams. 35


Further, Psychologist Gordon also identified that Dr. Webster’s report:


      1. Is premised on individuals who suffer from alcohol or abuse issues; and

         there is no evidence that Mr. Williams currently suffers from any alcohol or

         dependency issues;

34
     Holloway, 2018 WL 4699974, *8.
35
     Id. at 7. (Emphasis added).

                                            16
            Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 20 of 23




      2. Contends there exists a statistical significance in relation to reduction of

          future violent crime when those previously convicted of a violent crime were

          barred from purchasing a handgun; however, there is no evidence Mr.

          Williams has been charged with, let alone, convicted of a violent crime;

      3. Contends that 54% of repeat DUI offenders have an alcohol dependency

          issue, which leaves 46% without a dependency issue;

      4. Fails to support a finding that alcohol-impairment and/or abuse are causal to

          unintentional firearm injuries or deaths and acknowledges a lack of data

          supporting that proposition;

      5. Contends that individuals previously convicted of a misdemeanor crime of

          violence are more likely to commit crime in the future and then opines that

          prohibitions against individuals like Mr. Williams prove a public safety

          benefit, even though Mr. Williams was never convicted of such an offense.36


          Mr. Gordon’s report summarizes that Mr. Williams has “no history of hostile

or violent behaviors nor a continuing pattern of aggressive behaviors, which could

be a predictive factor.” 37 The summarization also concludes that “[a]lthough the

research cited by Dr. Webster sheds light on some predictive factors, the prediction

is low...Dr. Webster is not a psychologist and did not perform a psychological

assessment of Mr. Williams’ mental status…Therefore, his report has no value for
36
     Id. at 7-8.
37
     Id. at 11.

                                             17
         Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 21 of 23




this particular case, in the absence of an independent evaluation of Mr.

Williams…” 38 Mr. Gordon’s report concludes that Mr. Williams “has a normal

personality, without psychopathology and without addition or violent tendencies.”
39



       Thus, as Chief Judge Conner stated in Holloway “[the] defendants’ evidence

fails to account for key characteristics of Holloway and similarly situated persons.

They have presented no evidence indicating that individuals like Holloway—after

over a decade of virtuous, noncriminal behavior—‘remain [so] potentially

irresponsible’ that they should be prohibited from owning a firearm. The

government has not demonstrated a substantial fit between Holloway’s continued

disarmament and the important government interest of preventing armed

mayhem.” 40 Likewise, in this instant matter, the only logical conclusion is one that

yields the same result.

       The Third Circuit declared that the intended purpose of § 922(g)(1) is to

“promot[e] public safety by ‘preventing armed mayhem.’” 41 Applying the

intermediate scrutiny analysis to the purpose of § 922(g)(1), the Government

cannot show that preventing an individual convicted of a DUI wherein he was not



38
   Id.
39
   Id. at 11-12.
40
   Holloway, 2018 WL 4699974, *8.
41
   Binderup, 836 F.3d at 353. (quoting United States v. Skoien, 614 F.3d 638, 642 (7th Cir.
2010)).

                                               18
       Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 22 of 23




prohibited from possessing firearms under state law to fit reasonably within the

interest of “preventing armed mayhem”.



V.       CONCLUSION


      For the foregoing reasons, the Defendant’s Motion for Summary Judgment

should be denied.

                                                Respectfully Submitted,
Dated: November 13, 2018


                                                 __________________________
                                                 Joshua Prince, Esq.
                                                 Attorney Id. No. 306521
                                                 Joshua@PrinceLaw.com

                                                 Adam Kraut, Esq.
                                                 Attorney Id. No. 318482
                                                 AKraut@PrinceLaw.com

                                                 Prince Law Offices, P.C.
                                                 646 Lenape Rd
                                                 Bechtelsville, PA 19505
                                                 888-313-0416
                                                 610-845-3903 (fax)

                                                 Attorneys for Plaintiff




                                         19
        Case 2:17-cv-02641-RK Document 34 Filed 11/13/18 Page 23 of 23




                          CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing Brief

and Exhibits were filed electronically through the Eastern District of Pennsylvania

Electronic Filing System. Notice of this filing will be sent by operation of the

Court’s Electronic Filing System to all registered users in this case.



                                                   __________________________
                                                   Joshua Prince, Esq.
                                                   Attorney Id. No. 306521
                                                   Prince Law Offices, P.C.
                                                   646 Lenape Rd
                                                   Bechtelsville, PA 19505
                                                   888-313-0416
                                                   610-845-3903 (fax)

                                                   Attorney for Plaintiff




                                          20
